            Case: 1:18-cv-02955-CAB Doc #: 19 Filed: 05/07/19 1 of 2. PageID #: 115



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

      Anthony Domenic Reo,                            │ Case No. 1:18-cv-02955-CAB
                                                      │
                                                      │ Hon. Christopher A. Boyko
                     Plaintiff,                       │
             v.                                       │
                                                      │
      Life Shield National Insurance Co. et. al.      │
                                                      │
                                                      │
                     Defendants.                      │
                                                      │

                  JOINT STIPULATION OF DISMISSAL [WITHOUT PREJUDICE] OF
                     DEFENDANT’S LIFE SHIELD AND FEDERAL INSURANCE


             By stipulation of the Parties, through the undersigned attorneys, Defendants LifeShield

      National Insurance Company (“LifeShield”) and Federal Insurance Company [herein named

      “Chubb Federal”] are hereby dismissed, without prejudice per F.R.C.P 41(a), from the instant

      action. Plaintiff will be simultaneously seeking to file an amended complaint naming as the sole

      defendant, Health Insurance Innovations for having made or caused to be made the actual calls at

      dispute in the instant action.



                                                   RESPECTFULLY SUBMITTED,

                                                   /S/ BRYAN ANTHONY REO
                                                   Bryan Anthony Reo (#0097470)
                                                   Reo Law LLC
                                                   P.O. Box 5100
                                                   Mentor, OH 44061
                                                   (Business): (216) 505-0811
                                                   (Mobile): (440) 313-5893
IT IS SO ORDERED.                                  (E): Reo@ReoLaw.org
s/ Christopher A. Boyko
___________________________                        Attorney for Anthony Domenic Reo
CHRISTOPHER A. BOYKO
U.S. DISTRICT JUDGE
Case: 1:18-cv-02955-CAB Doc #: 19 Filed: 05/07/19 2 of 2. PageID #: 116



                                RESPECTFULLY SUBMITTED,

                                /s/ _David D. Yeagley
                                David D. Yeagley (0042433)
                                Ulmer & Berne LLP
                                1660 West 2nd Street
                                Cleveland, Ohio 44113
                                Telephone: (216) 583-7216
                                Facsimile: (216) 583-7217
                                dyeagley@ulmer.com

                                Attorney for Federal Insurance Company


                                RESPECTFULLY SUBMITTED,

                                /s/ Aneca E. Lasley
                                Aneca E. Lasley (0072366)
                                Squire Patton Boggs (US) LLP
                                2000 Huntington Center
                                41 South High Street
                                Columbus, OH 43215
                                Telephone: (614) 365-2700
                                Facsimile: (614) 365-2499
                                Email: aneca.lasley@squirepb.com

                                Attorney for Defendant LifeShield National
                                Insurance Co.
